Exhibit Provident Announces 2008 Annual and Fourth Quarter Results, 2008 Reserves Information and March Cash Distribution News Release 04-09 March 12, 2009 All values are in Canadian dollars and conversions of natural gas volumes to barrels of oil equivalent (boe) are at 6:1 unless otherwise indicated. CALGARY, ALBERTA - Provident Energy Trust (Provident) (TSX-PVE.UN; NYSE-PVX) today announced its 2008 fourth quarter interim and audited 2008 annual financial and operating results, 2008 reserves information and the March cash distribution of $0.06 per unit. “2008 was an exceptional year for Provident, despite a very challenging fourth quarter.” said Provident’s President and Chief Executive Officer, Tom Buchanan. “Provident generated record funds flow from operations of $655 million and achieved a payout ratio of 58 percent. Provident reduced its bank debt by $419 million last year, strengthening the balance sheet at a time when financial flexibility is essential.” 2008 Annual Highlights · Consolidated funds flow from operations increased 40 percent to $655 million ($2.57 per unit) compared to $468 million ($2.04 per unit) in 2007. · Provident’s 2008 consolidated payout ratio was 58 percent, an improvement from 77 percent in 2007. · Provident successfully divested its U.S. oil and gas production business resulting in after tax proceeds of approximately $458 million. This sale was the first step in a larger initiative to add flexibility to Provident’s structure in order to better position the organization beyond 2011, when the new tax on trust distributions will be implemented. · Canadian bank debt was reduced by 45 percent to $505 million in 2008. Provident has a total capacity of $1.125 billion in its revolving credit facility. · Earnings before interest, taxes, depletion, depreciation, accretion and other non-cash items (EBITDA) from Provident Midstream was relatively stable at $213 million for 2008, down 6 percent from $226 million in 2007. Record margins in the first half of 2008 were offset by a decline in natural gas liquids (NGL) sale prices during the third and fourth quarters. · Provident’s Canadian Oil and Natural Gas Production division (Provident Upstream or COGP) generated funds flow from operations of $339 million ($1.33 per unit) in 2008 compared to $204 million ($0.89 per unit) in 2007. This record performance was the result of high commodity prices in the first half of the year coupled with strong operational results. · Provident Upstream announced a new, internally generated medium crude oil play in the Pekisko formation in Northwest Alberta. Provident Upstream is developing this emerging resource play from a net land position of 95 sections (61,000 acres) using horizontal wells and multi-stage fracture technology. · Provident Upstream production increased 4 percent to approximately 27,700 barrels of oil equivalent per day (boed) in 2008, up from approximately 26,500 boed in 2007. Production remains balanced at 51 percent natural gas and 49 percent crude oil and NGL. Provident
